Citation Nr: 0900527	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1960 to May 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a lower back disability was denied by a January 1974 Board 
decision; the evidence submitted since January 1974 is either 
cumulative or redundant of evidence that was already 
submitted, does not relate to an unestablished fact, and 
fails to raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for a 
lower back disability is not reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 
20.1103 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a lower back disability was denied by a January 1974 Board 
decision, which became final the day it was issued.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time of the prior denial, the evidence of record 
included service treatment records and a hospitalization 
report.  The service treatment records show that the veteran 
was in a motor vehicle accident in 1961, but fail to show any 
in service back complaints.  Additionally, the veteran's back 
was found to be normal at his separation physical.  Also of 
record was a hospitalization report from January 1973 showing 
that the veteran had presented for treatment complaining of 
lower back pain, and was diagnosed with lumbosacral disc 
syndrome of the right side.  It was noted that the hospital 
had been treating the veteran's back since 1969.  The veteran 
filed a notice of disagreement with the rating decision that 
denied his claim, in which he reported that approximately 3 
months after his car accident, he was bending over and his 
back went out on him.

In August 2006 the veteran submitted a statement as a part of 
his claim to reopen, indicating that he was riding in the 
front seat of a car that was hit while in service; and he 
reported going to a hospital where he remembered his back and 
head hurting.  The veteran stated that he first became aware 
of his back problems in 1961 when his back went out while 
bending over to pick up a fish.  Then in 1964, the veteran 
indicated that he bent over to pick up a tire and blacked out 
and was hospitalized.  The veteran indicated that his back 
cost him a job in 1972 when he failed the employment physical 
when the doctor reportedly saw something on an x-ray and 
would not recommend him for employment.  The veteran also 
stated that he was in the National Guard in 1990 or 1991 and 
was in such pain on his way back from weekend duty that he 
could not straighten up and had to go to the emergency room.

A copy of an accident report was submitted which diagnosed 
the veteran with a laceration of his bottom lip with two 
loosened teeth.  There was no mention of the veteran's back.

Service treatment records from the veteran's time in the 
National Guard were also submitted in which the veteran 
denied having ever had recurrent, back pain on medical 
history surveys in 1988 and 1992 and the veteran's spine was 
found to be normal on the corresponding physicals. 

An MRI in 2004 showed spondylosis in the veteran's lower 
back. 

In May 2006, the veteran's mother submitted a statement 
indicating that approximately three months after being in the 
car accident the veteran told her that he was having trouble 
with his back.  

The evidence submitted since the veteran's denial in January 
1974 does show the presence of a lower back disability, but 
the veteran had already been diagnosed with a lower back 
disability at the time his claim was denied in 1974.  As 
such, that information is not considered to be new.

Similarly, while the veteran's mother reported that she 
remembered the veteran telling her that he had back pain 
three months after his car accident, she is merely 
reiterating the veteran's own statement; and the veteran made 
that same statement in his notice of disagreement in 1973, 
which was considered by the Board when it denied the 
veteran's claim.  As such, the statement from the veteran's 
mother is redundant of the veteran's own statement, and it 
therefore is not considered to be new either.

While evidence has been submitted since the veteran's claim 
was denied in 1973, each piece of evidence is either not new 
or is not material.  As such, the criteria to reopen the 
veteran's claim of entitlement to service connection for a 
lower back disability have not been met; and accordingly the 
veteran's claim is not reopened.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in a March 2007, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above, as well as providing him definitions of new and 
material in the context of reopening a claim, and informing 
him why his claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA treatment records have been obtained, as have service 
medical records and National Guard medical records.  
Additionally, the veteran was offered an opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
lower back disability is not reopened, and the appeal is 
denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


